Citation Nr: 1022615	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-16 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2010, the Veteran was afforded a hearing at the 
RO conducted by the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
Veteran's claims folder.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the Veteran of any further action required on his part.


REMAND

The Veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  At his February 2010 hearing before the Board, 
the Veteran testified that he had worked as an insurance 
investigator for a period of 28 years, until 2001, when his 
back and leg pain made it impossible for him to work.  See 
page three of hearing transcript (transcript).  The Board 
notes that as part of his VA Form 21-8940, received by VA in 
September 2007, the Veteran claimed to have been too disabled 
to work beginning in November 1999.  He added that he retired 
in 2001.  See page eight of transcript.

The record reflects that service connection is in effect for 
degenerative arthritis of the lumbar spine, evaluated as 40 
percent disabling; for left lower extremity radiculopathy, 
evaluated as 10 percent disabling; and for right lower 
extremity radiculopathy, evaluated as 10 percent disabling.  
The combined disability evaluation for the Veteran's 
disorders is 50 percent.   See August 2009 rating decision.  

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  Disabilities resulting from a common 
etiology or from a single accident are considered one 
disability.  Id.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. 
§ 4.16(a) are met.

The record reflects that the Veteran was afforded a VA fee-
basis orthopedic examination in May 2007, a VA Peripheral 
Nerves examination in December 2008, and another VA 
Peripheral Nerves examination in August 2009.  On the May 
2007 VA examination, the diagnoses were lumbar degenerative 
disc disease (DDD) with mild left lower extremity 
radiculopathy and moderate mechanical low back pain with loss 
of range of motion secondary to the lumbar DDD.  The examiner 
commented that these back condition would give the Veteran 
difficulty with standing for protracted periods of time, 
walking long distances and would preclude any type of bending 
, stooping or lifting.  The examiner further stated that the 
Veteran would be rated as "a limited community ambulator 
without the aid of an orthopedic assistive device as directly 
related to his service-connected intervertebral disc 
disease."

The December 2008 VA examiner rendered a diagnosis of right 
lumbar radiculopathy, L5-S1, and indicated that this 
disability would have a mild effect on activities of daily 
living such as chores, shopping, recreation , and traveling, 
and a moderate effect on exercise and sports.  The August 
2009 VA examiner rendered the following diagnoses:  (1) 
lumbar DDD with moderate mechanical low back pain; (2) 
bilateral lower extremity peripheral neuropathy rated as 
mild; and (3) no evidence of lumbar radiculopathy either 
lower extremity.  The examiner noted a history of one acute 
flare up of low back pain in the last year in which the 
Veteran reported to an emergency room but was not placed on 
bed rest or restrictions.  It was noted that the Veteran used 
a cane and reported not being able to walk more than a few 
yards.  The examiner indicated that the back disability would 
prevent exercise and sports; would have a severe effect on 
recreation; would have a moderate effect on chores,and a mild 
effect on shopping, traveling, bathing, dressing, toileting, 
and grooming.  The examiner also noted that the Veteran's low 
back disorder would give him difficulty with standing for 
protracted periods of time, bending, stooping, or lifting.  
The examiner stated that the Veteran would be "a limited 
community ambulator without the aid of an orthopedic 
assistive device."  

Although these reports do provide some information regarding 
the limitations caused by the Veteran's service-connected 
back disability, they do not directly address the question of 
his employability.  For example, although it can be gathered 
from these reports that the Veteran's back disability would 
limit his ability employment as far as jobs requiring 
standing for protracted periods of time, bending, stooping, 
or lifting, the examiners did not state whether all forms of 
gainful employment would be precluded by the 
service-connected disabilities.  

Regarding a claim for TDIU, the duty to assist often requires 
VA to obtain an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  The Board concludes that this is a case in which 
remand is necessary for another examination that addresses 
this matter.  38 C.F.R. § 3.159(c)(4).

Further, because the Veteran's combined rating for his 
service-connected disorders does not currently meet the 
percentage requirements under 38 C.F.R. § 4.16(a) for a TDIU 
rating and because the Board is precluded from awarding a 
TDIU rating under 38 C.F.R. § 4.16(b), remand is also 
required for the RO to consider whether this case warrants 
referral to the appropriate official for consideration of an 
extraschedular rating under 38 C.F.R. § 4.16(b).  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA medical examination by a 
physician with appropriate expertise to 
determine the impact of the Veteran's 
service-connected disabilities 
(degenerative arthritis of the lumbar 
spine, left lower extremity 
radiculopathy, and right lower extremity 
radiculopathy) on his employability.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his three service-connected 
disabilities.  The examiner must opine 
whether the Veteran's service-connected 
disabilities render the Veteran unable to 
secure or follow a substantially gainful 
occupation.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the above-ordered scheduled examination 
and to cooperate in the development of 
the claim, and that the consequences for 
failing to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Following any other indicated 
development, readjudicate the appealed 
issue.  The RO should also consider 
whether referral to the appropriate 
official under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted.  If the appeal is denied, the 
Veteran and his representative should be 
provided a supplemental SOC (SSOC).

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


